 



Exhibit 10.31
Ableco Finance LLC
299 Park Avenue, 23rd Floor
New York, New York 10171
as of April 10, 2007          
LOUD TECHNOLOGIES INC.
16220 Wood-Red Road NE
Woodinville, Washington 98072
Attention: Tim O’Neil, Chief Financial Officer
          Re: Post-Closing Matters
Ladies and Gentlemen:
     LOUD Technologies Inc., a Washington corporation (“Parent” or “US
Borrower”), Grace Acquisitionco Limited, a company incorporated under the laws
of England and Wales with registered number 06078534 (“UK Borrower”), and Ableco
Finance LLC, a Delaware limited liability company (“Ableco”), as administrative
agent for the Lenders (in such capacity, together with any successor
administrative agent, the “Administrative Agent”) have entered into financing
arrangements pursuant to which Administrative Agent and Lenders (as defined
below) have made and may make loans and advances as set forth in that certain
Financing Agreement, dated of even date herewith, by and among US Borrower and
UK Borrower, each subsidiary of the Parent listed on the signature pages thereto
(together with US Borrower UK Borrower, each a “Loan Party” and collectively the
“Loan Parties”), the lenders from time to time party thereto (each a “Lender”
and collectively, the “Lenders”), Ableco, as collateral agent for the Lenders
(in such capacity, together with any successor collateral agent, the “Collateral
Agent”), and Administrative Agent, (together with the Collateral Agent, each an
“Agent” and collectively, the “Agents”) (as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”). Initially capitalized terms used herein but not defined
herein shall have the respective meanings ascribed thereto in the Loan
Agreement.
     The Loan Parties, Administrative Agent, Collateral Agent, and the Required
Lenders hereby agree as follows:
          (a) Section 1.01 of the Loan Agreement is hereby amended by inserting
the following new definitions in proper alphabetical order:
               “Treaty” has the meaning specified therefor in the definition of
Treaty State.
               “Treaty Lender” means a Lender (or Transferee) which (i) is
treated as a resident of a Treaty State for the purposes of a Treaty, (ii) does
not carry on business in the United Kingdom through a permanent establishment
with which that Lender’s (or Transferee’s)

 



--------------------------------------------------------------------------------



 



participation in the Loan is effectively connected and (iii) is entitled to
receive interest free of United Kingdom withholding tax under the terms of a
Treaty.
               “Treaty Representation” has the meaning specified therefor in
Section 2.08(i).
               “Treaty State” means a jurisdiction having a double taxation
agreement (a “Treaty”) with the United Kingdom which makes provision for full
exemption from United Kingdom tax on interest.
          (b) Section 2.05(c) of the Loan Agreement is hereby amended by
inserting the following new subsection (x) immediately following
Section 2.05(c)(ix):
               “(x) On or before the date that is one (1) day after the UK Term
Loan B Effective Date, US Borrower (from the Cash and Cash Equivalents held by
Martin on the UK Term Loan B Effective Date) shall prepay (to Administrative
Agent’s Account) the Revolving Loans by an amount that is sufficient to reduce
the outstanding principal balance of the Revolving Loans by $3,000,000.”
          (c) Section 2.05(d)(i) of the Loan Agreement is hereby amended by
(i) deleting the word “and” immediately following the end of
Section 2.05(d)(i)(A) and replacing it with a comma, (ii) deleting the period
appearing at the end of Section 2.05(d)(i)(B) and replacing it with the
following language “, and (C) subsection (c)(x) above shall be applied to the
Revolving Loans.”
          (d) Section 5.3 of the Loan Agreement is hereby amended by inserting
the following new subsection (c) immediately following Section 5.03(b):
               “(c) Outstanding Balance of Revolving Loans. The outstanding
balance of all Revolving Loans as of the UK Term Loan B Effective Date, after
giving effect to all Loans made or to be made on or before the UK Term Loan B
Effective Date, shall not exceed $5,500,000 in the aggregate.”
          (e) Section 5.4 of the Loan Agreement is hereby amended by deleting
the “and” at the end of Section 5.4(e), replacing the “.” at the end of
Section 5.4(f) with a semicolon, and inserting the following new subsections (g)
and (h) immediately following Section 5.04(f):
               “(g) On or before the date that is 45 days after the UK Term Loan
B Effective Date, Collateral Agent shall have received each of the
acknowledgments from the applicable financial institutions to the notices that
are required by Section 6 of the UK Debentures, duly executed and delivered by
each such financial institution; and
               (h) On or before the date that is 30 days after the Effective
Date, Collateral Agent shall have received acknowledgements from the applicable
insurance companies to the notices regarding insurance coverage that are
required by Section 7 of the UK Debentures, duly executed and delivered by each
such

2



--------------------------------------------------------------------------------



 



insurance company.”
          (f) The definition of “Security Interest” appearing in the Security
Agreement is hereby amended and restated in its entirety as follows”
               ““Security Interest” means the UK Obligations Security Interest
and/or the US Obligations Security Interest, as the context requires.”
          (g) Section 2(a) of the Security Agreement is hereby amended by
(i) deleting the words “all or any portion of” appearing therein, and
(ii) deleting the words “Lender Group’s” appearing in the last paragraph thereof
and replacing it with the words “Collateral Agent’s”.
          (h) Section 2(b) of the Security Agreement is hereby amended by
(i) deleting the words “all or any portion of” appearing therein, (ii) deleting
the words “Lender Group’s” appearing in the last paragraph thereof and replacing
it with the words “Collateral Agent’s” and (iii) deleting the word “if”
appearing in clause (i) of the last paragraph thereof immediately before the
first clause (A) thereof and replacing it with the words “to the extent”.
          (i) Section 3 of the Security Agreement is hereby amended and restated
in its entirety as follows:
               “3. Security for Obligations. The UK Obligations Security
Interest created hereby secures the payment and performance of all the UK
Obligations (including such Grantor’s Obligations in respect of all or any
portion of the UK Obligations pursuant to the Guaranty set forth in
Section 11.01(a) of the Financing Agreement), whether now existing or arising
hereafter. The US Obligations Security Interest created hereby secures the
payment and performance of all the US Obligations (including such Grantor’s
Obligations in respect of all or any portion of the US Obligations pursuant to
the Guaranty set forth in Section 11.01(a) of the Financing Agreement), whether
now existing or arising hereafter. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the Lender Group or any of them, but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor. It is hereby acknowledged and agreed that the US
Obligations Security Interest shall have priority over the UK Obligations
Security Interest for all purposes with respect to the Loan Documents.”
     This letter agreement supersedes all other prior discussions,
understandings, commitments and contracts concerning the subject matter hereof,
whether oral or written and constitutes the entire understanding of Loan
Parties, Administrative Agent, Collateral Agent, and the Lenders with respect
thereto. No provision of this letter agreement may be waived, amended or
otherwise modified without the prior written consent of each party hereto.
     The validity, interpretation and enforcement of this letter agreement,
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of laws or other rule that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
[Remainder of Page Intentionally Left Blank]

3



--------------------------------------------------------------------------------



 



This letter agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this letter
agreement by telefacsimile or other electronic method of transmission shall have
the same force and effect as the delivery of an original executed counterpart of
this letter agreement. Any party delivering an executed counterpart of this
letter agreement by telefacsimile or other electronic method of transmission
shall also deliver an original executed counterpart, but the failure to do so
shall not affect the validity, enforceability or binding effect of this letter
agreement.

                  Very truly yours,    
 
                ABLECO FINANCE LLC,         as Administrative Agent, Collateral
Agent, and on behalf of itself, and its affiliate assigns, as Lenders    
 
           
 
  By:   /s/ Dan Wolf     
 
  Title:   SVP    

[SIGNATURE PAGE TO SIDE LETTER]

 



--------------------------------------------------------------------------------



 



          AGREED:    
 
        LOUD TECHNOLOGIES INC.,     as US Borrower    
 
       
By:
  /s/ Timothy P. O’Neil    
Title:
 
 
CFO    
 
        GRACE ACQUISITIONCO LIMITED,     as UK Borrower    
 
       
By:
  /s/ Scott William Edwards    
Title:
 
Secretary
   
 
 

   
 
        LOUD TECHNOLOGIES EUROPE PLC,     as a Foreign Guarantor    
 
       
By:
  /s/ Jamie Engen    
Title:
 
CEO
   
 
 
 
   
 
        MACKIE DESIGNS INC.,     as a US Guarantor    
 
       
By:
  /s/ Timothy P. O’Neil    
Title:
 
 
VP    
 
        SIA SOFTWARE COMPANY, INC.,     as a US Guarantor    
 
       
By:
  /s/ Timothy P. O’Neil    
Title:
 
 
VP    

[SIGNATURE PAGE TO SIDE LETTER]

 



--------------------------------------------------------------------------------



 



          SLM HOLDING CORP.,     as a US Guarantor    
 
       
By:
  /s/ Timothy P. O’Neil    
Title:
 
 
VP    
 
        ST. LOUIS MUSIC, INC.,     as a US Guarantor    
 
       
By:
  /s/ Timothy P. O’Neil    
Title:
 
 
VP    

[SIGNATURE PAGE TO SIDE LETTER]

 